Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/355552 filed 05/16/2022.     
Claims 1 & 3-17 have been examined and fully considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1 & 3-5, 8-12, & 14-17, are rejected under 35 U.S.C. 103 as being obvious over NETZEL in US 20110301063 in view of XU in US 20050181514 in further view of  YAN in Mass spectrometry combinations for structural characterization of sulfated-steroid metabolites, and further in view of Rhea in Direct total and free testosterone measurement by liquid chromatography tandem mass spectrometry across two different platforms(as cited on IDS dated  08/15/22).
	With respect to Claim 1 & 14-15, NETZEL et al. teach of methods and materials involved in simultaneously determining (i.e., multiplexing) the levels of an analyte in biological samples from multiple subjects using high pressure liquid chromatography-tandem mass spectrometry (LC-MS/MS) (abstract), of derivatization in humans(paragraph 0003 & 0020), and of quantifying the amount of analyte in the samples(paragraph 0005). More specifically, NETZEL et al. teach of a method for determining the amount of an analyte present in at least two different samples, wherein said method comprises using a pooled sample(multiplexed) to determine the level of said analyte in each of said at least two different samples by a mass spectroscopy technique, wherein said pooled sample comprises said at least two different samples, wherein a first sample of said at least two different samples contains said analyte in a first form and a second sample of said at least two different samples contains said analyte in a second form(NETZEL Claim 1). NETZEL et al. further teach that of mixing and determining 5, 10, or 25 samples (NETZEL, claims 20-22), and of differently derivatizing the samples(paragraph 0009). 
NETZEL specifically teaches that testosterone can be the analyte detected in the multiplexed sample, and that the derivatization agents used for this detection can be Girard’s reagent, T, P, D, and all hydroxylamines(Table 1)(therefore including hydroxylamine chloride). Girard’s reagents T is an obvious derivative of a methoxylamine chloride(The other name for Girards reagent T  is carboxymethyltrimethylammonium chloride hydrazide).Since NETZEL teaches of hydroxylamines (encompassing but not specifically calling out hydroxylamine chloride) and a derivative of methoxylamine chloride) if these specific compounds are unclear to one of ordinary skill XU et al. is used to help remedy this. 
XU et al. is used to remedy this. XU et al. teach of methods for enhancing detection by mass spectroscopy (MS) and/or chromatographic separability of carbonyl-containing compounds such as steroid(abstract) and specifically of ketosteroids, such as testosterone(paragraph 0106). XU et al. further teach of derivatization of these compounds using methoyxamine(methoxylamines- so encompassing all methoxylamines including methoxylamine chloride)(paragraph 0141) which allows for the protection of carbonyl groups in the compounds of interest and also of using hydroxlyamine(paragraph 0142) which allows for protection of hydroxyl groups in the compound of interest. XU et al. further teach of the instant methods being beneficial for separation and detection complex mixtures into their components(paragraph 0006) and even further that the instant derivatization methods allowing for better detection/separation of multiple compounds at once(See Figure 1- though specific to estrogens- the disclosure of Xu also make the point that testosterone is another steroid that could be analyzed by the instant methods). Further, XU et al. also teach of using Girard’s reagents as an alternative to the methoyxlamines for derivatization and protection of the carbonyl groups(paragraph 0141). It would have been obvious to one of ordinary skill in the art to use the derivatization compounds of XU in the method of NETZEL to help derivatize the multiplexed samples of NETZEL due to the advantages these different compounds offer with respect to protecting carbonyl versus hydroxyl groups due to the advantages the derivatization compounds offer with respect to protecting and identifying different compounds (XU, paragraph 0013). If it is still unclear to one of ordinary skill in the art 
	YAN et al. teach of methods for characterization of sulfonated steroids and their metabolites(testosterone is a steroid)(abstract). YAN et al. more specifically teach of using methoyxamine hydrochloride and of also using hydroxylamine in this compound for derivatization of steroid compounds(Page 5, paragraph 4). It would have been obvious to one of ordinary skill in the art to derivatize testosterone as is done in NETZEL by using methoxyamine chloride and the hydroxylamine due to the need in the art for better methods of characterization of steroid metabolites and the benefits the methoxy and hydroxyl amine compounds offer to this affect (YAN, abstract, & Page 4, first paragraph , Page 5, first 3 paragraphs & Page 5, 4th paragraph ). If it is still unclear to one of ordinary skill in the art that NETZEL, XU, and YAN teach specifically of the use to hydroxylamine chloride, Rhea et al. is used to remedy this. 
	Rhea et al. teach of methods for measuring free testosterone by mass spectrometry(Page 656, objectives). Rhea et al. further teach of using hydroxylamine hydrochloride for derivatization (Page 663, column 2). It would have been obvious to one of ordinary skill in the art to use hydroxylamine hydrochloride for derivatization in the methods of NETZEL, Xu, and YAN instead of just hydroxylamines due to the advantage it offers with respect to analytical sensitivity (Rhea, Page 663, column 2).


With respect to Claim 3-4, NETZEL et al. teach of using HPLC-MS/MS (abstract & paragraph 0025).  
With respect to Claim 5, Rhea et al. teach of the use of HTLC(Page 664, column 1, first paragraph).
With respect to Claims 8-9 & 12, it is inherent when measuring testosterone by mass spec (as is taught by NETZEL)(paragraph 0029, abstract and Table 1), that these mass charge ratios would be measured/present. The same is true for the internal standard as broadly claimed (0008-0009 & 0019 & 0027). This is inherent to how mass spectrometry works.
With respect to Claims 10-11, NETZEL et al. teach of using an isotopically labeled internal standard (0008-0009 & 0019 & 0027).
With respect to Claim 16, NETZEL et al. teach of performing the method with or without antibody, so the without reads on the instant claims (paragraph 0022-0023).
With respect to Claim 17, NETZEL et al. teach of the sample being serum(paragraphs 0008-0009 & 0020).

2. Claims 6-7 & 13, are rejected under 35 U.S.C. 103 as being obvious over NETZEL in US 20110301063 in view of XU in US 20050181514 in further view of YAN in Mass spectrometry combinations for structural characterization of sulfated-steroid metabolites nd further in view of Rhea in Direct total and free testosterone measurement by liquid chromatography tandem mass spectrometry across two different platforms(as cited on IDS dated  08/15/22) in further view of  BYSTOM in US 20100032558.
	With respect to Claim 6,  NETZEL and YAN, and XU, and Rhea teach of the claimed invention as shown in the above 103 rejection for Claim 1 and 5, but do no teach of using HESI. BYSTROM et al. however is used to remedy this. 
BYSTROM et al. teach of methods of using mass spectrometry (abstract and paragraph 0007) and also of detecting testosterone with this method (paragraph 0041), and even more specifically teach of the use of HTLC (paragraph 0026), HESI(paragraph 0088), and of the method being fully automated(0030), and of using the claimed limit of quantitation(0020 & 0093-0095). It would have been obvious to one of ordinary skill in the art to use the techniques of BYSTROM for the mass spectrometry analysis method of NETZEL, Xu, Yan, and Rhea due to the advantages these techniques used use BYSTROM such as HESI, HTLC, automation, and the adjustable limit of quantitation would offer for speeding analysis and ease of use(BYSTOM, paragraphs 0030, 0026, 0020-0083-0095, 0061). 
With respect to Claim 7, NETZEL et al. teach of using positive ion mode (0029).
With respect to Claim 13, BYSTROM et al. teach of the limit of quantitation being less than .1ng/ml(paragraphs 0009-0012).

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797